 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     NICHOLE WHITE,
 8
                                  Plaintiff,              Case No. C18-5701 RAJ
 9
            v.                                            ORDER TO SHOW CAUSE
10
     COMMISSIONER OF SOCIAL SECURITY,
11
                                  Defendant.
12
            This matter is before the court on Plaintiff’s complaint seeking review of the
13
     Commissioner’s decision denying benefits. See Complaint, Dkt. 4. Plaintiff, proceeding pro se,
14
     filed an affidavit of service docketed October 3, 2018. Dkt. 7. Pursuant to Fed. R. Civ. P.
15
     12(a)(2), the Commissioner was required to serve an answer to the complaint within 60 days
16
     after service. To date, the Commissioner has filed no answer.
17
            The Commissioner is hereby ordered to file an answer or show cause on or before
18
     December 17, 2018, why this matter should not be remanded for failure to file an answer.
19
            DATED this 10th day of December, 2018.
20

21

22
                                                         A
                                                         The Honorable Richard A. Jones
23
                                                         United States District Judge




     ORDER TO SHOW CAUSE - 1
